IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs May 5, 2015

                  TAURYS HALL v. STATE OF TENNESSEE

             Direct Appeal from the Criminal Court for Shelby County
                      No. 10-04809    John Campbell, Judge



             No. W2014-00903-CCA-R3-PC - Filed September 25, 2015



The Petitioner, Taurys Hall, filed a petition for post-conviction relief in the Shelby
County Criminal Court. The post-conviction court dismissed the petition as untimely,
and the Petitioner challenges this ruling on appeal. Upon review, we affirm the judgment
of the post-conviction court.

 Tenn. R. App. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROGER A. PAGE, JJ., joined.

Randal G. Rhea, Memphis, Tennessee, for the appellant, Taurys Hall.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Muriel Malone,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                I. Factual Background

      On August 3, 2010, a Shelby County Grand Jury indicted the Petitioner on one
count of aggravated robbery. On January 24, 2011, the Petitioner pled guilty to the
charged offense. Pursuant to the plea agreement, he received a sentence of eight years.

       The Petitioner did not pursue any relief on the matter until March 28, 2014, when
he filed a pro se petition for post-conviction relief alleging that his trial counsel was
ineffective and that his guilty plea was not knowingly and voluntarily entered. In the
petition, the Petitioner stated, “This is my very first appeal and with me being heavily
medicated my understanding level was very low, now that I am off any type of meds I
can properly bring my case.” He also stated that he “was heavily medicated at the time
for mental health problems” and that he had “a low IQ.”

        On April 7, 2014, the post-conviction court summarily dismissed the petition,
finding that the petition was not timely filed and that “the petitioner has not stated
grounds that would allow this Court to ignore the one-year statute of limitation contained
in T.C.A. ' 40-30-102(a).” On appeal, the Petitioner, now represented by counsel,
challenges the dismissal of his petition, contending that the post-conviction court should
have conducted an evidentiary hearing to determine whether due process mandated that
the statute of limitations be tolled.

                                         II. Analysis

        Initially, we note that “[r]elief under [the Post-Conviction Procedure Act] shall be
granted when the conviction or sentence is void or voidable because of the abridgment of
any right guaranteed by the Constitution of Tennessee or the Constitution of the United
States.” Tenn. Code Ann. ' 40-30-103. However, to obtain relief, the post-conviction
petition must be filed within one year of the final action of the highest state appellate
court to which an appeal is taken. Tenn. Code Ann. ' 40-30-102(a); see also Williams v.
State, 44 S.W.3d 464, 468 (Tenn. 2001). The statute emphasizes that “[t]ime is of the
essence of the right to file a petition for post-conviction relief” and that “the one-year
limitations period is an element of the right to file such an action and is a condition upon
its exercise.” Tenn. Code Ann. ' 40-30-102(a).

       The record reflects that the Petitioner pled guilty and was sentenced on January
24, 2011. He was required to file his petition for post-conviction relief within one year of
February 23, 2011, the date his judgment became final. See Tenn. Code Ann. § 40-30-
102(a); State v. Green, 106 S.W.3d 646, 650 (Tenn. 2003) (holding that “a judgment of
conviction entered upon a guilty plea becomes final thirty days after acceptance of the
plea agreement and imposition of sentence”). He did not file his petition until March 28,
2014, more than two years after the statute of limitations expired.

       Pursuant to Tennessee Code Annotated section 40-30-102(b), a court does not
have jurisdiction to consider a petition for post-conviction relief if it was filed outside the
one-year statute of limitations unless: (1) “[t]he claim in the petition is based upon a final
ruling of an appellate court establishing a constitutional right that was not recognized as
existing at the time of trial, if retrospective application of that right is required”; (2) “[t]he
claim in the petition is based upon new scientific evidence establishing that such
petitioner is actually innocent of the offense or offenses for which the petitioner was
convicted”; or (3) the claim in the petition “seeks relief from a sentence that was
                                               -2-
enhanced because of a previous conviction and such conviction in the case in which the
claim is asserted was not a guilty plea with an agreed sentence, and the previous
conviction has subsequently been held to be invalid . . . .”

        The statute of limitations may also be tolled in cases where its strict application
would deny the petitioner “„a reasonable opportunity to assert a claim in a meaningful
time and manner.‟” Williams, 44 S.W.3d at 468 (quoting Seals v. State, 23 S.W.3d 272,
279 (Tenn. 2000)). For example, in limited circumstances the post-conviction statute of
limitation may be tolled for incompetent petitioners. State v. Nix, 40 S.W.3d 459, 463
(Tenn. 2001).

       In 2013, upon discerning a need to clarify Nix, our supreme court held that “the
standards and procedures in Tenn. Sup. Ct. R. 28, § 11 should . . . be used in all post-
conviction proceedings . . . in which the issue of the petitioner‟s competency is properly
raised.” Reid ex rel. Martiniano v. State, 396 S.W.3d 478, 512 (Tenn. 2013). Tennessee
Supreme Court Rule 28, section 11(B)(1), states as follows:

              The standard for determining competency of a petitioner . . .
              is: whether the petitioner possesses the present capacity to
              appreciate the petitioner‟s position and make a rational choice
              with respect to continuing or abandoning further litigation or
              on the other hand whether the petitioner is suffering from a
              mental disease, disorder, or defect which may substantially
              affect the petitioner‟s capacity.

       Our supreme court stated that “[i]n light of the importance our society ascribes to
personal autonomy, the inquiry should begin with a presumption that the petitioner or
prisoner is competent.” Reid ex rel. Martiniano, 396 S.W.3d at 512. To initiate a
competency analysis, the petitioner “must make a prima facie showing that [he] is
incompetent by submitting „affidavits, depositions, medical reports, or other credible
evidence that contain specific factual allegations showing [his] incompetence.‟” Id.
(quoting Holton v. State, 201 S.W.3d 626, 634 (Tenn. 2006)). However, “[u]nsupported,
conclusory, or general allegations of mental illness will not be sufficient to require tolling
and prevent summary dismissal . . . .” Nix, 40 S.W.3d at 464; see Robert Lewis Webb v.
State, No. W3013-01250-CCA-R3-CD, 2014 WL 4244028, at *5 (Tenn. Crim. App. at
Jackson, Aug. 27, 2014), perm. to appeal denied, (Tenn. Jan. 20, 2015).

       Post-conviction counsel argues that the Petitioner‟s medical records from the
Tennessee Department of Correction show “that he was psychotic during the one year
statute of limitations.” However, he does not state specifically when the Petitioner‟s
mental issues began or what the mental issues were; he alleged only that he was heavily
medicated and had a low IQ. Our review of the petition reveals that the Petitioner made
                                             -3-
“unsupported, conclusory, [and] general allegations of mental illness,” which are
insufficient to make a prima facie showing of incompetence. Therefore, we conclude that
the post-conviction court did not err by dismissing the petition as untimely.

                                   III. Conclusion

      Based upon the foregoing, we affirm the judgment of the post-conviction court.


                                               _________________________________
                                               NORMA MCGEE OGLE, JUDGE




                                         -4-